      Case 1:11-cv-01049-PLF-GMH Document 171 Filed 02/21/20 Page 1 of 2




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA



OXBOW CARBON & MINERALS LLC, et al.,

                        Plaintiffs,                          Civil Action No. 11-cv-1049-PLF
                v.
                                                            NOTICE OF FILING OF SECTION 10706
UNION PACIFIC RAILROAD                                                  MOTION
COMPANY and BNSF RAILWAY COMPANY,

                        Defendants.



       The Court ordered defendants in MDL No. 1869, Misc. No. 07-489 (“MDL Action”)

and in this action (“Oxbow Action”) to file “their motion and/or memorandum of law

supplementing their previous Section 10706 filings” on or before February 21, 2020.

Memorandum Opinion and Order at 3, ECF No. 163 (December 19, 2019). Consistent with

that Order, on February 21, 2020, Defendants in the MDL Action filed a Motion &

Memorandum Of Law Regarding The Interpretation And Application Of 49 U.S.C. § 10706

and supporting documents (“Section 10706 Motion”) in the docket for the MDL Action, and

are serving the Section 10706 Motion on the Plaintiffs in the Oxbow Action.

       Defendants in the Oxbow Action file this Notice to incorporate the Section 10706

Motion in this action and to notify all parties and the Court of the filing of the Section 10706

Motion.



                                           Respectfully submitted,




                                                 1
     Case 1:11-cv-01049-PLF-GMH Document 171 Filed 02/21/20 Page 2 of 2



Dated: February 21, 2020
                                /s/ John M. Majoras
                                John M. Majoras (D.C. Bar # 474267)
                                Kristen A. Lejnieks (D.C. Bar # 502136)
                                JONES DAY
                                51 Louisiana Avenue, NW
                                Washington, D.C. 20001-2113
                                Telephone: (202) 879-3939
                                Tyrone R. Childress (admitted pro hac vice)
                                JONES DAY
                                555 South Flower Street
                                Fiftieth Floor
                                Los Angeles, CA 90071-2300
                                Telephone: (213) 489-3939

                                Attorneys for Defendant Union Pacific Railroad
                                Company


Dated: February 21, 2020
                                /s/ Glenn D. Pomerantz
                                Glenn D. Pomerantz
                                Kuruvilla J. Olasa (pro hac vice application pending)
                                MUNGER, TOLLES & OLSON LLP
                                350 S. Grand Avenue, 50th Fl.
                                Los Angeles, CA 90071
                                Telephone: (213) 683-9100

                                Attorneys for Defendant BNSF Railway Company




                                      2
